Citation Nr: 1526418	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  07-21 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



REMAND

The Veteran had active military service from August 1979 to August 1982; he also served on active duty for training (ACDUTRA) in the Army Reserves from September 24 to October 22, 1976, and had additional service with the Army National Guard.  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).)

The present matter comes to the Board of Veterans' Appeals (Board) on appeal following a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In January 2013, the Board denied claims of service connection for a low back disability and for sinusitis and remanded a claim of service connection for a left knee disability.  

The Veteran appealed the denials of service connection for a low back disability and for sinusitis to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, the Veteran and VA's General Counsel filed a joint motion for remand (JMR).  Later that same month, July 2013, the Court granted the JMR and the issues were returned to the Board for readjudication consistent with the JMR.  

In June 2014, the Board denied the claim of service connection for a left knee disability and remanded the claims of service connection for a low back disability and for sinusitis.  

In November 2014, the RO granted service connection and assigned a noncompensable rating (0 percent) for sinusitis, effective January 27, 2005.  As such, the claim of service connection for sinusitis is no longer in appellate status.  Otherwise, the RO issued a supplemental statement of the case (SSOC) later in November 2014 continuing the denial of the Veteran's claim of service connection for a low back disability.  

Also, Furthermore, with regard to the Board's June 2014 denial of the Veteran's claim of service connection for a left knee disability, the Veteran appealed that decision to the Court.  In March 2015, the Veteran and VA's General Counsel filed a joint motion for partial remand (JMPR).  In April 2015, the Court granted the JMPR and the issue was returned to the Board for readjudication consistent with the JMPR.  

Left Knee Disability 

The March 2015 JMPR included an agreement between the parties that the Board's January 2013 remand instructions did not appear to have been followed, and that the Board had failed to provide a sufficient explanation for its finding that there was substantial compliance with its remand order.  See 38 U.S.C. § 5103A(d) (West 2014); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Notably, in her September 2011 examination and opinion, the VA examiner had reported an inability to locate any "military medical record reports."  In the January 2013 Board remand, the examiner was instructed, among other things, ". . . to review May 1980 service treatment records (STRs) showing complaints of left knee pain following a MVA."  The March 2015 JMPR concluded that the Veteran's STRs appeared relevant, and that the VA examiner's October 2013 addendum opinion had not discussed any STRs or explained what records were reviewed.  The JMPR noted that the Board did not, ". . . explain the basis for its finding [of substantial compliance] given the lack of discussion of post-MVA STRs in the 2013 examiner's opinion."  Therefore, the parties to the JMPR agreed that the Board needed to address how VA satisfied its duty to assist in providing a sufficient VA opinion as neither the September 2011 VA opinion or the October 2013 addendum opinion addressed the Veteran's STRs.  

In light of the March 2015 JMPR, the Board will remand the Veteran's claim of service connection for a left knee disability for a medical opinion addressing the Veteran's relevant STRS.


Low Back Disability

The Board finds that its June 2014 remand instructions were not followed and that an addendum medical opinion is necessary prior to its consideration of the Veteran's claim of service connection for a low back disability.  38 U.S.C. § 5103A(d); Stegall, supra.  

Notably, in the July 2013 JMR, noted above, the Veteran and VA's General Counsel concluded that the September 2011 VA opinion was insufficient because the VA examiner had failed to discuss an October 25, 1979 STR in which the Veteran complained of injuring his back after falling off a truck.  (Parenthetically, the Board notes that the October 25, 1979 STR noted that on examination after the fall the Veteran had a full range of motion of his back and that the back, apparently, was "unremarkable at this time.")  In its June 2014 remand, the Board requested that the September 2011 VA examiner provide an addendum medical opinion and the relationship, if any, between the Veteran's low back disability and service.  In doing so, the VA examiner was to specifically address the identified October 25, 1979 STR related to the Veteran's fall from a truck, in addition to the STRs related to the May 1980 MVA.  In her July 2014 addendum medical opinion, the VA examiner noted, in particular, the following:

STR reviewed: Document [of] MVA in May 1980 resulting in left shoulder and left knee injuries as well as cervical strain.  In January 1981 there is a small note from X-ray technician about an MVA sustained a few days prior to the X-ray with complaints of right flank pain radiating to right buttock.  X-rays were normal.  No further complaints of back issues.  Veteran filled out two medical history questionnaires in 1984 and 1985 [related to service in the Army National Guard] saying he was in good health and had no issues.  

The examiner went on to discuss the Veteran's post-service history and concluded that "the two back conditions" (apparently the right flank pain radiating to the right buttock and also the post-service evidence of mild degeneration at L5-S1) were not related due to an interval of 20 years between the conditions and no evidence of continuity.  

While the VA examiner appears to have found a lack of evidence linking any back injury or symptoms in service to the Veteran's current low back disability, unfortunately, she did not address the October 25, 1979 STR noting the Veteran's fall from a truck and injury to his back.  Both the July 2013 JMR and the June 2014 Board remand specifically requested review and discussion of the October 25, 1979 STR, which noted the fall and the Veteran's subsequent examination findings.  The VA examiner's unfavorable opinion does not reflect any reference to the October 25, 1979 STR.  

For the Board's purposes in considering the Veteran's claim, it is important that the VA examiner address whether the Veteran's fall from the truck in service resulted in trauma sufficient to lead to his current back disability (manifested by degenerative changes).  While it does not necessarily appear so (in light of the negative clinical findings on examination as identified in the October 25, 1979 STR), the Board is not qualified to render its own medical judgment on the matter.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (The Board must rely on independent medical evidence to support its findings as compared to its own unsubstantiated medical conclusions).  

Therefore, in light of the July 2013 JMR and the June 2014 Board remand instructions, along with the lack of reference by the July 2014 VA examiner to the October 25, 1979 STR, the Board will remand the Veteran's claim of service connection for a low back disability for an additional medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain pertinent ongoing VA treatment records for the Veteran dated since June 2014.  

2.  Contact the VA orthopedic examiner who provided the medical opinions for the Veteran's claimed left knee disability (September 2011 and October 2013) and claimed low back disability (September 2011 and July 2014) (or if she is unavailable, a similarly qualified examiner) for additional medical opinions related to both disabilities.  The examiner should thoroughly review the Veteran's VBMS efolder.  

Left Knee Disability

The examiner should provide an addendum medical opinion.  In doing so, she must reference and discuss the Veteran's May 1980 service treatment records (STR) which note the Veteran's left knee treatment following a motor vehicle accident (MVA) at that time.  In particular, the records note that the Veteran was initially "unable to walk," had a decreased range of motion in the left knee, and that his left knee was "swollen" after the May 1980 MVA.  Although a May 1980 X-ray examination report showed no significant abnormality, the Veteran's left knee was nonetheless "put in a Robert Jones plaster splint."  (The relevant records are found in the VBMS efolder under "STR-Medical"; receipt date "4/02/1979"; on pages 35-40.)  

The examiner should comment on the medical probabilities that any current left knee disability (including abnormality noted on the September 2008 post-service X-ray) is attributable to any trauma that the Veteran's left knee may have suffered in the May 1980 MVA.  In doing so, the examiner should comment on the medical reasons for accepting or rejecting the Veteran's statements regarding left knee pain and continuity thereof.  

A thorough explanation should be provided to support the opinion.  (If the examiner determines another examination is necessary, this must be scheduled.)

If the examiner determines that she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

Low Back Disability

The examiner should provide an addendum medical opinion.  In doing so, she must reference and discuss the October 25, 1979 STR in which the Veteran was noted to have fallen from a truck and injured his back.  The October 25, 1979 STR notes that on examination the Veteran had a full range of motion of his back and that the back, apparently, was "unremarkable at this time."  (The relevant record is found in the VBMS efolder under "STR-Medical"; receipt date "4/02/1979"; on page 44.)  

The examiner should comment on the medical probabilities that the Veteran's current low back disability is attributable to the trauma, if any, the Veteran suffered to his back when he fell in October 1979.  In doing so, the examiner should 

comment on the medical reasons for accepting or rejecting the Veteran's statements of continuity of back pain.  

A thorough explanation should be provided to support the opinion.  (If the examiner determines another examination is necessary, this must be scheduled.)

If the examiner determines that she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

3.  After the above-requested development has been completed, and following completion of any additional evidentiary development deemed appropriate, readjudicate the issues remaining on appeal for service connection for a left knee disability and for a low back disability.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

